                                                                           Page 1 of 2

                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PANAMA CITY DIVISION

TRAVIS LEVERTT FLETCHER,

      Plaintiff,

v.                                                 Case No. 5:17cv146-MCR-CJK

OFFICER CHARNA OBRYAN,
SERGEANT C. STEWART,
NURSE BROWN, and
WARDEN J. BARFIELD,

     Defendants.
______________________________/

                                      ORDER

      This cause is before the Court on consideration of the magistrate judge’s

Report and Recommendation dated January 25, 2019 (doc. 36). Plaintiff has been

furnished a copy of the Report and Recommendation and afforded an opportunity to

file objections pursuant to Title 28, United States Code, Section 636(b)(1). The Court

has made a de novo determination of the timely filed objections. ECF No. 36.

      Having considered the Report and Recommendation, and the objections

thereto, the Court has determined the Report and Recommendation should be
                                                                  Page 2 of 2

adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this order.

      2.     This case is DISMISSED WITHOUT PREJUDICE for plaintiff’s

failure to state a claim upon which relief can be granted.

      3.     The Clerk shall close the file.

      DONE AND ORDERED this 12th day of February 2019.




                                        M. Casey Rodgers
                                        M. CASEY RODGERS
                                        UNITED STATES DISTRICT JUDGE




Case No. 5:17cv146-MCR-CJK
